Exhibit 10.2

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, OR THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THIS NOTE MAY NOT BE OFFERED
FOR SALE OR SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 AND APPLICABLE STATE SECURITIES LAWS; OR AN OPINION OF
COUNSEL, IN FORM AND SUBSTANCE ACCEPTABLE TO THE ISSUER, THAT REGISTRATION IS
NOT REQUIRED.

 

SECURED CONVERTIBLE SPECIAL LOAN PROMISSORY NOTE

 



Issuance Date: December 30, 2019 $2,000,000



 

FOR VALUE RECEIVED, Creative Realities, Inc., a Minnesota corporation (“CRI”),
Creative Realities, LLC, a Delaware limited liability company (“CRLLC”), Conexus
World Global, LLC, a Kentucky limited liability company (“Conexus”) and Allure
Global Solutions, Inc. a Georgia corporation (“Allure” and collectively referred
to together with CRI, CRLLC and Conexus as the “Maker”), hereby promises to pay
to the order of Slipstream Communications, LLC, an Anguillan limited liability
company, or its successors or assigns (as applicable, the “Holder”), the
principal amount of $2,000,000 (USD) plus all SLPIK, or such lesser amount as
actually advanced as a Special Loan pursuant to that certain Loan and Security
Agreement by and between Maker and initial Holder dated as of August 17, 2016
(as amended, modified, restated, waived or supplemented, the “Loan and Security
Agreement”), in accordance with the terms hereof and the Loan and Security
Agreement. This Secured Convertible Special Loan Promissory Note is hereinafter
referred to as the “Note” and is the Special Loan Note referred to in the Loan
and Security Agreement. Capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in the Loan and Security Agreement.

 

1. INTEREST AND PAYMENTS

 

(a) Interest. The principal amount of this Note will bear simple interest
(calculated in the manner provided in the Loan and Security Agreement) at the
rate equal to the Loan Rate, subject to increase as provided in the Loan and
Security Agreement. Interest will be payable in cash (except as provided in the
Loan Agreement) on a monthly basis in arrears on the first Business Day of each
month, with the first interest payment due on February 1, 2020 or the first
Business Day thereafter.

 

(b) Term and Payment; Application. The principal amount of this Note, together
with all accrued but unpaid interest and any other sums owed hereunder, shall be
due and payable at the close of business on the Special Loan Maturity Date. All
payments and prepayments shall be applied first to any costs payable under this
Note or the Loan and Security Agreement, second to accrued but unpaid interest,
and third to principal.

 

(c) Prepayment. Maker may at its option prepay all principal and interest owed
under this Note, in whole or in part, at any time and from time to time, without
penalty or premium.

 

 

 

  

2. TRANSFER, EXCHANGE AND REPLACEMENT

 

(a) Transfer or Exchange. This Note has not been and is not being registered
under the provisions of the Securities Act of 1933 (the “Securities Act”) or any
state securities laws and this Note may not be transferred prior to the end of
the holding period applicable to sales under Rule 144 unless in accordance with
applicable law and unless: (1) the transferee is an “accredited investor” (as
defined in Regulation D under the Securities Act) and (2) the Holder shall have
delivered to Maker an opinion of counsel, reasonably satisfactory in form, scope
and substance to Maker, to the effect that this Note may be sold or transferred
without registration under the Securities Act. Upon surrender of any Note for
registration of transfer or for exchange to CRI at its principal office, Maker
at its sole expense will execute and deliver in exchange therefor a new Note or
Notes, as the case may be, as requested by the Holder or transferee, which
aggregate principal amount is equal the unpaid principal amount of such Note,
registered as such Holder or transferee may request; provided, however, that
this Note may not be transferred by Holder to any Person other than Holder’s
affiliates without the prior written consent of Maker. Maker shall be entitled
to regard the registered Holder of this Note as the Holder of the Note so
registered for all purposes until Maker or its agent, as applicable, is required
to record a transfer of this Note on its register.

 

(b) Replacement. Upon notice to Maker of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of an
indemnification undertaking by the Holder to Maker in a form reasonably
acceptable to Maker and, in the case of mutilation, upon surrender and
cancellation of the Note, Maker shall execute and deliver a new Note of like
tenor and date and in substantially the same form as this Note.

 

3. CONVERSION

 

The principal, accrued but unpaid interest and SLPIK of this Note is convertible
into New Preferred of CRI as set forth in the Loan Agreement.

 

4. DEFAULTS AND REMEDIES

 

An Event of Default shall occur when and as provided in the Loan and Security
Agreement and, upon any such default, the Holder shall have the remedies
described in the Loan and Security Agreement.

 

5. AMENDMENT AND WAIVER

 

The provisions of this Note may not be modified, amended or waived, and Maker
may not take any action herein prohibited or omit to perform any act herein
required to be performed by it, without the written consent of the Holder.

 

6. MAKER’S WAIVER OF NOTICE

 

To the extent permitted by law, Maker hereby waives demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note, except as may be set forth in
the Loan and Security Agreement.

 

2

 

 

 

7. GOVERNING LAW

 

This Note shall be construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Note shall be governed by, the laws of the State of New York, without giving
effect to provisions thereof regarding conflict of laws.

 

8. INDEMNITY AND EXPENSES

 

Maker agrees to pay and reimburse the Holder upon demand for all reasonable
costs and expenses (including without limitation reasonable attorneys’ fees and
expenses) that the Holder may incur in enforcing its rights under this Note
(including but not limited to collection).

 

9. NO WAIVER OF ENFORCEMENT RIGHTS

 

No failure or delay on the part of this Note in the exercise of any power, right
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power, right or privilege preclude other or
further exercise thereof or of any other right, power or privilege.

 

10. NOTICE

 

Notices shall be given at the address for Maker or Holder, as applicable,
indicated in the Loan and Security Agreement. Notice shall be deemed to have
been given as described in the Loan and Security Agreement.

 

11. JOINT AND SEVERAL

 

All obligations of Maker under this Note shall be joint and several.

 

* * * * * * *

 

3

 

  

IN WITNESS WHEREOF, the undersigned have set their hands to this Secured
Convertible Special Loan Promissory Note as of the date first set forth above.

 

MAKER:       CREATIVE REALITIES, INC.         By:   /s/ Rick Mills     Rick
Mills     Chief Executive Officer  

 

CREATIVE REALITIES, LLC         By:   /s/ Rick Mills     Rick Mills     Chief
Executive Officer  

 

CONEXUS WORLD GLOBAL, LLC         By:   /s/ Rick Mills     Rick Mills     Chief
Executive Officer  

 

ALLURE GLOBAL SOLUTIONS, INC.         By:   /s/ Rick Mills     Rick Mills    
Chief Executive Officer  

 

 

 4



 

 